Citation Nr: 0903569	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  97-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Propriety of the date and duration to count the receipt of 
lump-sum, nonrecurring VA compensation benefits in 
determining the amount of improved pension payable to the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958.

On June 22, 2001, the veteran underwent surgery for a 
service-connected disability (hammertoes of the left foot).  
In May 2002, the RO granted a temporary total disability 
rating from June 22 to July 31, 2001, for a period of 
convalescence.  38 C.F.R. § 4.30.  In November 2004, the RO 
extended the temporary total rating for three additional 
months, from August 1 to October 31, 2001.

In January 2005, the RO notified the veteran that he would 
receive a lump-sum payment of $5,427.00 as a result of the 
November 2004 adjudication.  (He received the $5,427.00 via 
direct deposit on January 20, 2005.)  He was informed that 
the payment would be considered household income and that it 
would result in a reduction of his VA pension benefits for 
the period from February 1, 2005 to January 31, 2006.  See 
38 C.F.R. § 3.23(b) (directing that the maximum rates of 
improved pension are to be reduced by the amount of the 
veteran's countable annual income).

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  On appeal, the veteran argued, in 
essence, that the $5,427.00 in income should have been 
charged to 2001 (when he was convalescing), rather than 2005 
(when he received payment for the period of convalescence), 
for purposes of calculating his entitlement to pension.  The 
Board denied the appeal in May 2006.  In January 2007, the 
Board denied a motion for reconsideration.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2008, the parties to the appeal filed a joint motion 
asking the Court to vacate the Board's decision insofar as it 
denied the veteran's claim "as to the propriety of the date 
and duration to count the receipt of lump-sum, nonrecurring 
compensation benefits in determining the amount of improved 
pension payable to the veteran."  The parties agreed that 
the Board's decision should be vacated, and the matter 
remanded, because the Board did not adequately discuss: (1) 
whether the veteran was receiving VA pension benefits in 
2001; (2) whether the word "occurred" in 38 C.F.R. 
§ 3.660(a) means "accrued" or "receipt of payment"; and 
(3) whether the application of 38 U.S.C. § 5110 and 38 C.F.R. 
§ 3.400, in light of the possible meanings of the word 
"occurred," as used in 38 C.F.R. § 3.660(a), should result 
in the determination that the veteran's retroactive payment 
of $5.427.00 is effective in 2001.  The Court granted the 
motion in September 2008.

The case is now presented for further appellate 
consideration.


FINDINGS OF FACT

1.  In May 2002, the RO granted a temporary total disability 
rating from June 22 to July 31, 2001, for a period of 
convalescence; in November 2004, the RO extended the 
temporary total rating for three additional months, from 
August 1 to October 31, 2001.

2.  As a result of the November 2004 adjudication, the 
veteran received a lump-sum, nonrecurring payment of 
$5,427.00 on January 20, 2005.

3.  The payment of $5,427 was counted in pension computations 
to reduce the veteran's pension for a period of 12 months, 
from February 1, 2005 to January 31, 2006.


CONCLUSION OF LAW

VA applied the correct counting procedure when it included 
the lump-sum award of retroactive disability compensation 
received on January 20, 2005 as nonrecurring income in 
pension computations for 12 months, from February 1, 2005 to 
January 31, 2006.  38 U.S.C.A. §§ 1503, 1521, 5110, 5112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.273, 3.400, 3.660 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C. § 1521(a), VA "shall pay to each 
veteran of a period of war who meets the service requirements 
of this section . . . and who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct, pension at the rate 
prescribed by [statute]."  38 U.S.C.A. § 1521(a) (West 
2002).  The maximum rates of improved pension "shall be 
reduced by the amount of the countable annual income of the 
veteran . . . ."  38 C.F.R. § 3.23(b) (2008).  The income 
limitations are adjusted annually and are published in the 
"Notices" section of the Federal Register.  38 C.F.R. 
§ 3.23(a) (2008). 

In determining income for purposes of entitlement to pension, 
"[p]ayments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under [38 C.F.R.] 
§ 3.272."  38 C.F.R. § 3.271(a) (2008).  See 38 U.S.C.A. 
§ 1503 (West 2002 & Supp. 2007) (to the same effect).  
Nonrecurring income is income that is "received or 
anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance)."  Id. 
§ 3.271(a)(3).  Pension computations of income "will include 
nonrecurring income for a full 12-month annualization period 
following receipt of the income."  Id.  See also 38 C.F.R. 
§ 3.273(c) (2008) (directing that the amount of any 
nonrecurring countable income "shall be added to the 
beneficiary's annual rate of income for a 12-month 
annualization period commencing on the effective date on 
which the nonrecurring income is countable").  "Where 
reduction or discontinuance of a running award of improved 
pension . . . is required because of an increase in income, 
the reduction or discontinuance shall be made effective the 
end of the month in which the increase occurred."  38 C.F.R. 
§ 3.660(a)(2) (2008).  See 38 U.S.C.A. § 5112(b)(4)(A) (West 
2002) (to the same effect).

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such an award "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a) (West 
2002).  See 38 C.F.R. § 3.400(o)(1) (2008) (to the same 
effect).  An exception to this rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In 
all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

The veteran maintains that the $5,427.00 retroactive VA 
compensation payment he received in January 2005 should be 
charged to 2001, rather than 2005, for purposes of 
determining his entitlement to pension.  He argues that under 
a "pro-claimant" reading of the law, retroactive VA 
compensation payments should be counted as "past income," 
and that the effective date of the award giving rise to such 
a payment, as established under the provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400-and not the date of the payment 
itself-should be considered the date from which any 
subsequent "offset" against pension accrues.  He feels that 
he has suffered an unfair loss by having the payment in 
question applied to reduce his pension benefits in 2005 (when 
he was receiving pension), rather than in 2001 (when he was 
not).

The Board is not unsympathetic to the veteran's assertion 
that he has suffered a 
"loss" as a result of having the $5,427.00 payment treated 
as income in 2005.  The record shows that he was initially 
found eligible for VA improved pension benefits in May 1977, 
effective from April 30, 1976.  His pension was later 
terminated in October 2000 (effective from September 1, 
2000), as a result of income (benefits) received from the 
Social Security Administration, and was not reinstated until 
March 2003 (effective from December 1, 2002).  Because he was 
not in receipt of pension during 2001, any additional income 
attributed to that year would not have resulted in a 
reduction in benefits.  Counting that income in 2005, 
however, does result in a reduction.

Nevertheless, it is the Board's conclusion that the payment 
in question must be treated as income in 2005.  Retroactive 
VA compensation payments are not included in the list of 
exclusions from income under 38 C.F.R. § 3.272.  As a result, 
they must be considered "income" for purposes of 
calculating entitlement to pension benefits.  As noted above, 
payments of any kind from any source are counted as income 
unless specifically excluded.  38 C.F.R. § 3.271(a).  

The veteran disagrees with the year within which such income 
was charged to him.  As noted above, 38 C.F.R. § 3.660(a)(2) 
provides, in pertinent part, that

Where reduction or discontinuance of a running 
award of improved pension . . . is required 
because of an increase in income, the reduction 
or discontinuance shall be made effective the end 
of the month in which the increase occurred.

This section does not precisely define when an increase in 
income has "occurred."  However, 38 C.F.R. § 3.271 clearly 
indicates that it is the date income is received (and not the 
date(s) that entitlement to income accrues) that is 
controlling.  As noted above, that section provides that 
"[p]ayments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received" and that pension computations of income "will 
include nonrecurring income for a full 12-month annualization 
period following receipt of the income."  (Emphases added.)

The applicable provisions, when read together, are plain on 
their face and leave no room for interpretive doubt.  See 
also Dependency and Income, 57 Fed. Reg. 59,296 (Dec. 15, 
1992) (Supplementary Information) (noting that, under 
38 C.F.R. § 3.660(a)(2), when a claimant receives 
unanticipated income subsequent to the initial award of 
pension benefits, "VA adjusts payments from the first of the 
month following the month in which the new income is 
initially received") (emphasis added); Springer v. West, 11 
Vet. App. 38 (1998) (holding that the proceeds of a tort 
settlement, received in November 1994 (but presumably awarded 
as the result of a past harm), were properly applied to 
terminate the appellant's prospective pension benefits); 
Hermogenes v. Brown, 9 Vet. App. 75 (1996), appeal dismissed 
per stipulation, 106 F.3d 427 (Fed. Cir. 1997) (rejecting the 
appellant's contention that, because lump-sum retirement 
payments were made for services rendered over a 34-year 
period, they should not be fully counted as income for 
pension purposes on the date of receipt).  Because the 
increase in the veteran's income "occurred" with the 
receipt of payment on January 20, 2005, the correct counting 
procedure, as mandated by regulation, is to include the 
nonrecurring payment in pension computations for 12 months, 
beginning February 1, 2005 (the first day following the end 
of the month in which the increase occurred) and ending 
January 31, 2006.

The Board does not dispute that the provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 govern the effective date to be 
assigned for awards of VA disability benefits, including 
awards of increased compensation.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2008).  
Indeed, those rules were applied when the RO effectuated the 
extension of the veteran's temporary total rating in November 
2004.  However, while the provisions of 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 are relevant to the amount of 
compensation due (since retroactive VA compensation is paid 
based on the rate(s) of compensation then in effect, see, 
e.g., Matthews v. Nicholson, 456 F.3d 1377 (Fed. Cir. 2006)), 
they have no bearing on the determination of when an increase 
in income "occurred" for purposes of calculating 
entitlement to pension benefits.  Rather, it is 38 U.S.C.A. 
§§ 1503 and 5112 (West 2002 & Supp. 2007), and the 
regulations promulgated thereunder, that govern that 
determination.  38 U.S.C.A. § 5110 clearly states it applies 
to the effective date of an award "[u]nless specifically 
provided otherwise in this chapter."  The fact is that 
chapter - Chapter 51 - does specifically provide otherwise 
with respect to the effective dates of reductions or 
discontinuances, including specifically with respect to 
pension benefits where there has been a change in income.  

As noted above, 38 U.S.C.A. §§ 1503 and 5112 (West 2002 & 
Supp. 2007), and the regulations promulgated thereunder, read 
in their totality, make clear that it is the date income is 
received, and not the date(s) that entitlement to income 
accrues, that is controlling.  The Board has no authority to 
deviate from the law as written.  The veteran's appeal must 
be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).  

In the 2006 decision appealed to the CAVC, the Board stated 
that the VCAA did not apply to this particular claim, and no 
deficiencies as to VCAA notice were identified in the Joint 
Motion. Certainly, if there were problems with VCAA notice 
this would have been pointed out. The Board is aware of the 
Court's often stated interest in conservation of judicial 
resources and in avoiding piecemeal litigation. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy. See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].


ORDER

The veteran's challenge to the propriety of the date and 
duration for counting lump-sum compensation benefits as 
income offsetting continued pension benefits payments is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


